Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 16, 2018

                                    No. 04-17-00332-CV

                            AME & FE INVESTMENTS, LTD.,
                                      Appellant

                                              v.

                         NEC NETWORKS, LLC, dba CaptureRX,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-11952
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellee has filed its second motion for extension of time in which to file appellee’s
brief. We GRANT appellee’s motion. Appellee’s brief is due on or before September 19,
2018. Further requests for extension of time will be disfavored.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court